Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to remarks and amendment filed on 7/20/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 18-20, 22-30, 32-37 are pending in this Office Action. Claims 21 and 31 are canceled. Claims 18, and 28 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 18-20, 22-30, 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,703,779. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 9,703,779 discloses more details in forming a query based keyword associating with dataspace.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claim 18 of the instant application is fully disclosed by the U.S. Patent No. 9,703,779.
“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20, 22-4, 26-30, 32-34, 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teevan et al. (US 2006/0074883, hereinafter Teevan) in view of Aravamudanet al. (US 2007/0271205, hereinafter Aravamudanet) and LeBeau et al. (US 2010/0306191, hereinafter LeBeau).

As to Claim 18, Teevan discloses A method of finding and presenting content items, the method comprising: 
receiving an input from a user for finding at least one desired content item from a collection of content items, wherein each content item of the collection is associated with respective metadata describing the corresponding content item (Fig. 1, Para. 0019, 0042, receive query from a user interface to yield personalized items, items are tagged with metadata, e.g., time of access/creation/modification, type of item, author of item); 
receiving a plurality of magnitudes of user interaction, wherein each respective magnitude of the plurality of magnitudes corresponds to an amount of user interaction with a respective dataspace of a plurality of dataspaces (Para. 0036, 0037, 0053, collects or aggregates data from a plurality of different data sources, such as applications used, logs of web site activities (e.g., sites or topics of interest), context information such as location information or recent activity, e-mail activity, calendar activity, personal interactions); 
identifying, based on the plurality of magnitudes, a dataspace of the plurality of dataspaces having a greatest magnitude of user interaction; selecting an extension term, from a plurality of extension terms corresponding to the dataspace, based in part on determining that the  extension term is related to the user input; adding the extension term to the received input from the user to form a search query (Para. 0008, 0023, 0028, 0040, a user derived from keywords. This can include automatically refining or narrowing the query to terms that are related to interests of the user as determined by the model, for example, a generalized search may include the term "weather." Since the model can determine that the user is from a particular city (e.g., from an e-mail account, saved documents listing the user's address, or by explicit or implicit specification of location), a personalized search can be automatically created (e.g., via automatic query and/or results modification) that returns weather related information relating to the user's current city); 
searching a database of applications installed on a local device of the user to select an application installed on the local device of the user that matches the extension term in the search query (Para.. 0026, 0047, the applications and/or models discussed herein can be associated with a desktop development tool, mail application, calendar application, and/or web browser, for example although other type applications can be utilized);
in response to identifying the application installed on the local device of the user, performing a search, via the selected application, based on the received input from the search query, wherein the search identifies a subset of content items of the collection associated with metadata that at least partially matches the received input (Fig. 3, Para. 0008, 0019, 0040, 0047, alteration with respect to terms in the query and alterations in an algorithm that matches the query to documents in order to obtain the personalized results, a search is performed by the modified query by submitting the modified query to one or more search engines, wherein results from the modified query are returned); and 
generating for display the subset of content items, (Figs. 5-6, Para. 0006, 0019, A user interface generates the query and receives modified or personalized results based upon a query modification).
Teevan does not explicitly disclose a dataspace of the plurality of dataspaces having a greatest magnitude of user interaction, searching a database of applications installed on a local device that matches the extension term in the search query. 
Aravamudanet discloses a dataspace of the plurality of dataspaces having a greatest magnitude of user interaction (Para. 0088-0097, dataspace fraction signature probability for the phone-space is the greatest, within the phone-space, the individual items would be sorted according to the keyword signature probability values. Therefore, the entry for "Sally" would be promoted over the other phone-space items).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Teevan with the teachings Aravamudanet to capture user preferences for a single user or a family of users based on historical observations of the users' activities and by use of a statistical learning model selecting and ordering a collection of content items for presentation to the user based on comparing the user's search input to descriptive terms associated with content items and based on the learned periodicities of the user (Aravamudanet, Abstract ).
In addition, LeBeau discloses searching a database of applications installed on a local device that matches the extension term in the search query (Para. 0005, 0009, 0014, 0029, 0031, 0054, search application to return search results--such as in the form of actual results or as suggestions for search queries the user may want to submit--from a number of different corpora, including corpora that are managed by third-party applications on the device. The method comprises receiving a registration request from each of one or more computer applications storing registration information for the registered applications and providing the query to the one or more registered applications comprises accessing the registration information to determine a mechanism for providing the query to each of the registered applications, i.e. query registration information (database of applications installed/registered). The system also includes a search application having code to use the registration information to route search query information to the third-party application. In addition, the native application data may include identifies of applications themselves, so that the search result includes a title of an application overlying a link whose selection causes an instance of the application to launch. For example, a search application may return actual contact information for particular contacts while a user is typing a query, so that selection of a displayed name for a contact (i.e. contact application) will result in that person's telephone number being dialed automatically, or in a complete contact record for that person being displayed. The various applications are applications that have registered themselves with the search manager application, the registration information can include an address or other mechanism for telling the search manager application where to send the information so that the relevant application will be notified.)
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Teevan with the teachings LeBeau to search data managed by third-party applications on the device based on a partial or complete query is entered by the user to present to the user with information most interested at the moment (LeBeau, Para. 0005).
Teevan as modified discloses The method of claim 18, wherein the collection of content items is a local collection of content items, and wherein the subset of content items is a first subset of content items, further comprising: identifying a second subset of content items, from a remote collection of content items that are stored remotely to the local collection, that matches the search query; and generating for display the second subset of content items simultaneously with the first subset of content items (Para. 0026-0029; Aravamudanet Para. 0085).

As to Claim 20, Teevan as modified discloses The method of claim 18, further comprising: in response to generating for display the subset of content items, receiving a user selection of a content items from the subset of content items; determining whether the dataspace is associated with the content item; and in response to determining that the dataspace is associated with the content item, updating the magnitude associated with the dataspace to include the input from the user (Para. 0044-0045; Aravamudanet Para. 0064, 0086).

As to Claim 22, Teevan as modified discloses The method of claim 18, wherein the content items of the collection include audio/video items and the associated metadata includes at least one of song name, song artist name, song album name, audio/video genre, video clip name, and actors featured in the audio/video item (Para. 0042; Aravamudanet Para. 0027).

As to Claim 23, Teevan as modified discloses The method of claim 18, wherein the identification of the subset of content items is determined as subsequent characters of input are entered by the user (Aravamudanet Para. 0097).

As to Claim 24, Teevan as modified discloses The method of claim 18, further comprising decreasing the magnitude in response to determining that greater than a threshold amount of time has passed since the user has interacted with the dataspace (Para. 0025, 0053; Aravamudanet Para. 0131-0136 ).


As to Claim 26, Teevan as modified discloses The method of claim 18, wherein the subset of content items are further ordered based on preferences of a plurality of users for attributes of content items of collection (Para. 0006; Aravamudanet Para. 0188, claim 26).

As to Claim 27, Teevan as modified discloses The method of claim 26 wherein the preferences of the plurality of content items of the collection are based on interactions of the plurality of users with at least one content item of the collection for each of the attributes (Para. 0039; Aravamudanet Para. 0015, 0047, 0049).

As to claim 28, recites “a system” with similar limitations to claim 18 and is therefore rejected for the same reasons as discussed above.

As to claims 29-30, 32-34, 36-37, recite “a system” with similar limitations to claims 19-20, 22-24, 26-27 respectively and are therefore rejected for the same reasons as discussed above.

s 25, 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teevan in view of Aravamudanet and LeBeau as applied to claims 18, 28 above, and further in view of Stallman  (US 2010/0305848, hereinafter Stallman).

As to Claim 25, Teevan as modified discloses The method of claim 18, wherein the input from the user is received on a device associated with the user, and wherein the content items of the collection include point of interest items and the associated metadata includes at least one of name of point of interest, physical address of the point of interest, geographic location of the point of interest (Para. 0026, 0032), and Stallman discloses further comprising: ordering the content items of the subset of content items based on a distance between a location of the respective point of interest associated with each of the content items and a location of the device associated with the user (Para. 0005, The points of interests or other locations can be displayed to the user using any suitable approach, including for example based on the distance of the points of interest from a particular location (e.g., from the current position of the device)). 
 It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Teevan with the teachings Stallman such that points of interest can be selected based on their proximity (e.g., as a straight line distance, driving distance, travel time, or other measure of distance) to the preferred path (Stallman, Para. 0002 ).

As to claim 35, recites “a system” with similar limitations to claim 25 and is therefore rejected for the same reasons as discussed above.


Response to Amendment and Remarks

Double Patenting Rejections
Applicant’s arguments have been fully considered. 
In response to the arguments, without Terminal Disclaimers filed and recorded, the Double Patent Rejection is maintained as noted above.

35 USC 103 Rejections
Applicant’s arguments have been fully considered.
In response to the arguments, it is submitted that newly amended claims are properly addressed in the citation of the office action as discussed above. Please refer to the corresponding sections of the claim analysis for details.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        3/30/2021